Opinion by
Cline, J.
Petitioner’s witness testified that he had paid the amount shown on the invoice; that the merchandise had been ordered through a broker in New York; that this was the second shipment of merchandise he had received from Uruguay; that he knew nothing about a Uruguayan tax; and that the tax was not entered on the invoice. After consideration of the evidence in this case, it was held that the petitioner acted without intention to misrepresent the facts or to defraud the revenue of the United States, or to deceive the appraiser as to the value of the goods. The petition was therefore granted.